UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 16, 2017 CELSION CORPORATION (Exact name of registrant as specified in its Charter) Delaware 001-15911 52-1256615 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 997 Lenox Drive, Suite 100, Lawrenceville, NJ 08648-2311 (Address of principal executive offices) (Zip Code) (609)896-9100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On March 16, 2017, Celsion Corporation issued a press release reporting its financial results for the year ended December 31, 2016.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. On March 9, 2017, Celsion Corporation announced it would hold a conference call on March 16, 2017 to discuss its financial results for the year ended December 31, 2016 and provide a business update.The conference call will also be broadcast live on the internet at http://www.celsion.com . The information in this report, including the exhibit hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. Such information shall not be incorporated by reference into any filing with the Securities and Exchange Commission made by Celsion Corporation, whether made before or after the date hereof, regardless of any general incorporation language in such filing. The press release contains forward-looking statements which involve certain risks and uncertainties that could cause actual results to differ materially from those expressed or implied by such statements. Please refer to the cautionary note in the press release regarding these forward-looking statements. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release titled “Celsion Corporation Reports Year End 2016 Financial Resultsand Provides Business Update”issued by Celsion Corporation on March 16, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELSION CORPORATION Dated: March 16, 2017 By: /s/ Jeffrey W. Church Jeffrey W. Church Senior Vice President and Chief Financial Officer
